Title: From George Washington to William Livingston, 4 October 1779
From: Washington, George
To: Livingston, William


        
          Sir,
          Head Quarters West Point Octr 4th 1779
        
        It is essential that some good pilots should be ready to go on Board the French fleet the moment it appears perfectly acquainted with the entrance into New York harbour. Wm Van Drill who resides in your State I am informed is one of the best that can be had. I shall be much obliged to your Excellency immediately to engage Mr Van Drill to go down to Monmouth and join Major Lee at English town who is instructed on the subject. If there are any others on whose skill and fidelity we can depend within Your Excellency’s reach, I request they may be also sent. It will be a point on which the successive operations will much depend that the Count should have it in his power to enter on his first arrival; I therefore entreat your Excellency’s immediate and particular attention to the procuring of pilots—I have the honor to be With the truest respect and esteem Your Excellency’s Most Obdt servant.
        Samuel Ashleton at Brunswick Isaac Symonson Elizabeth Town are recommended as good hook Pilots.
       